Case 2:20-bk-21020-BR        Doc 128 Filed 03/04/21 Entered 03/04/21 12:28:02               Desc
                              Main Document     Page 1 of 7


 1 Jason M. Rund
   840 Apollo Street, Suite 351
 2 El Segundo, CA 90245
   Telephone: (310) 640-1200
 3 Facsimile: (310) 640-0200
   trustee@srlawyers.com
 4

 5 Chapter 7 Trustee

 6

 7

 8                            UNITED STATES BANKRUPTCY COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10                                     LOS ANGELES DIVISION

11 In re                                                )   Case No. 2:20-bk-21020-BR
                                                        )
12 THOMAS VINCENT GIRARDI,                              )   Chapter 7
                                                        )
13                 Debtor.                              )   NOTICE OF CHAPTER 7 TRUSTEE’S
                                                        )   APPLICATION TO EMPLOY HAHN
14                                                      )   FIFE & COMPANY, LLP AS
                                                        )   ACCOUNTANTS
15                                                      )
                                                        )   [No hearing required]
16                                                      )
                                                        )
17                                                      )

18         TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY

19 JUDGE, THE DEBTOR, THE UNITED STATES TRUSTEE AND PARTIES-IN

20 INTEREST HEREIN:

21         PLEASE TAKE NOTICE that Jason M. Rund, Chapter 7 Trustee (“Trustee”) for the

22 estate of Thomas Vincent Girardi (the “Debtor”), has filed his application (the “Application”) for

23 authority to employ, pursuant to 11 U.S.C. § 330, Hahn Fife & Company, LLP (“Hahn Fife” or the

24 “Firm”), 790 East Colorado Boulevard, 9th Floor, Pasadena, California 91101; telephone (626) 792-

25 0855, as his accountants effective March 1, 2021. As set forth in detail in the Application, the Firm

26 will render accounting services typically provided by a certified public accountant on behalf of a

27 trustee of a bankruptcy estate and certain other things required or which may be required by the

28


                                                    -1-
Case 2:20-bk-21020-BR         Doc 128 Filed 03/04/21 Entered 03/04/21 12:28:02                  Desc
                               Main Document     Page 2 of 7


 1 particular circumstances in this case. The scope of Hahn Fife’s employment will include, but are

 2 not limited to, the following:

 3                  A.     review of the Debtor’s prior tax returns and financial records related to the

 4 liquidation of the estate’s assets and the transactions attendant thereto;

 5                  B.     review and analysis of financial records regarding estate assets to determine

 6 the appropriate (and most beneficial to the estate) treatment for tax purposes, including capital

 7 gains calculations, consideration of tax attributes inherited from the Debtor and other tax

 8 considerations in connection with estate assets;

 9                  C.     preparation of the estate’s tax returns to reflect the transactions of the estate

10 and the liquidation of its assets;

11                  D.     assisting Applicant in evaluating and analyzing secured and unsecured

12 claims against the estate, including, but not limited to, tax claims asserted by the taxing authorities;

13                  E.     communicate with taxing authorities on behalf of the estate;

14                  F.     obtain the required tax clearances for the estate’s tax returns;

15                  G.     perform any other financial analysis, investigation, general and/or forensic

16 accounting services and address any other tax matters which may be required by the Trustee to

17 properly administer the estate and maintain tax compliance. The Trustee reserves the right to retain

18 another professional to perform a forensic analysis as the circumstances of the case evolve. If this

19 occurs, there will be no duplication of services; and

20                  H.     providing tax and accounting-related litigation support to Applicant.

21          PLEASE TAKE FURTHER NOTICE that the relief requested is based on the
22 Application, the Declaration of Donald T. Fife (the “Fife Declaration”) attached thereto, this

23 Notice, the arguments of counsel, and other admissible evidence properly brought before the Court.

24 In addition, the Trustee respectfully requests that the Court take judicial notice of the chapter 7 case

25 docket and all pleadings filed in the above captioned chapter 7 bankruptcy case, including the

26 specific pleadings referenced in the Application.

27          PLEASE TAKE FURTHER NOTICE that the Trustee seeks to employ Hahn Fife at its
28 regular billing rates which generally range from $80.00 per hour for staff to $450.00 per hour for a


                                                      -2-
Case 2:20-bk-21020-BR         Doc 128 Filed 03/04/21 Entered 03/04/21 12:28:02                 Desc
                               Main Document     Page 3 of 7


 1 partner, as more fully described in the Application, subject to the Bankruptcy Court’s approval of

 2 Hahn Fife’s compensation and reimbursement of costs as provided by the Bankruptcy Code,

 3 specifically sections 330 and 331, the Federal Rules of Bankruptcy Procedure and the Local

 4 Bankruptcy Rules. The current billing rate for Donald T. Fife is $450.00 per hour. These rates

 5 may be adjusted annually from time to time.

 6          The Firm will only seek compensation pursuant to sections 330 and 331 of the Bankruptcy

 7 Code. All compensation will be paid from the funds of the Debtor’s bankruptcy estate. Hahn Fife

 8 has not received any retainer with respect to its employment.

 9          A copy of the Trustee’s Application can be obtained from the Bankruptcy Court or by

10 contacting the Trustee by telephone or written request sent to the physical address or email address

11 set forth at the top of page one of this notice.

12          PLEASE TAKE FURTHER NOTICE pursuant to Local Bankruptcy Rule 2014-
13 1(b)(3)(E), that any response and request for hearing on the Application must be in the form as

14 required by LBR 9013-1(f)(1), filed with the Clerk of the United States Bankruptcy Court, 255 E.

15 Temple Street, Los Angeles, California 90012, no later than fourteen (14) days from the date of

16 service of this Notice, plus an additional three (3) days unless this Notice was served by personal

17 delivery or posting as described in F.R.Civ.P.5(b)(2)(A)-(B). The Trustee will set a hearing date

18 and send out notice thereto if any such response is timely received. No hearing will be held if no

19 response and request for hearing is received.

20          If you fail to file a written response within seventeen (17) days from the date of the service

21 of this Notice of the Application, the Bankruptcy Court may treat such failure as a waiver of your

22 right to oppose the Application and may grant the requested relief.

23

24

25 Dated: March 4, 2021                       /s/ JASON M. RUND
                                                    Jason M. Rund
26                                                  Chapter 7 Trustee
27

28


                                                      -3-
         Case 2:20-bk-21020-BR             Doc 128      Filed 03/04/21       Entered 03/04/21 12:28:02           Desc
                                    PROOF OFDocument
                                        Main SERVICE OF DOCUMENT
                                                     Page 4 of 7
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                           SHERIDAN & RUND
                                           840 Apollo Street, Suite 351
                                           El Segundo, CA 90245

A true and correct copy of the foregoing document entitled (specify): Notice of Chapter 7 Trustee’s Application to Employ
Hahn Fife & Company, LLP as Accountants will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On March 4, 2021, I
checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

United States Trustee (LA), ustpregion16.la.ecf@usdoj.gov
Counsel For Trustee: Levene, Neale, Bender, Yoo & Brill, tjy@lnbyb.com, ctp@lnbyb.com, rps@lnbyb.com
Counsel for Petitioning Creditors: Andrew Goodman, agoodman@andyglaw.com
Counsel for Conservator, Robert Girardi: Leonard Pena, lpena@penalaw.com, penasomaecf@gmail.com,
penalr72746@notify.bestcase.com

SEE ATTACHED CONTINUED NEF SERVICE LIST.

                                                                                Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On March 4, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

Debtor: Thomas Vincent Girardi, 1126 Wilshire Blvd, Los Angeles, CA 90017
Debtor: Thomas Vincent Girardi, 100 Los Altos Drive, Pasadena, CA 91105

[ALL CREDTIORS SERVED – SEE ATTACHED MATRIX]
                                                                                Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _______, I served the following persons
and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

March 4, 2021                  Laura Gitnick                                      /s/ Laura Gitnick
Date                           Printed Name                                       Signature
      Case 2:20-bk-21020-BR        Doc 128 Filed 03/04/21 Entered 03/04/21 12:28:02              Desc
                                    Main Document     Page 5 of 7
 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

   Rafey Balabanian , docket@edelson.com
   Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
   Sandor Theodore Boxer tedb@tedboxer.com
   Richard D Buckley richard.buckley@arentfox.com
   Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com
   Jennifer Witherell Crastz   jcrastz@hrhlaw.com
   Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
   Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
   Lei Lei Wang Ekvall lekvall@swelawfirm.com,
lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   Richard W Esterkin richard.esterkin@morganlewis.com
   Timothy W Evanston tevanston@swelawfirm.com,
gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
   Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
   James J Finsten , jimfinsten@hotmail.com
   James J Finsten jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com
   Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
lawyers.net,addy.flores@flpllp.com,laura.rucker@flpllp.com
   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
   Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
   M. Jonathan Hayes jhayes@rhmfirm.com,
roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
   Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
   Razmig Izakelian razmigizakelian@quinnemanuel.com
   Lewis R Landau Lew@Landaunet.com
   Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
   Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
   Edith R Matthai ematthai@romalaw.com
   Elissa Miller emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
   Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
   Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
   Carmela Pagay ctp@lnbyb.com
   Ambrish B Patel apatelEI@americaninfosource.com
   Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
   Matthew D. Resnik matt@rhmfirm.com,
roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
   Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
   Gary A Starre gastarre@gmail.com, mmoonniiee@gmail.com
   Richard P Steelman rps@lnbyb.com, john@lnbyb.com
   Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
   Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
               Case 2:20-bk-21020-BR               Doc 128 Filed 03/04/21 Entered 03/04/21 12:28:02                              Desc
Label Matrix for local noticing                     Ally
                                                     MainBankDocument
                                                              Lease Trust - Assignor
                                                                               Pageto 6Vehicle
                                                                                         of 7  Daimler Trust
0973-2                                               4515 N Santa Fe Ave. Dept. APS                       c/o BK Servicing, LLC
Case 2:20-bk-21020-BR                                Oklahoma City, OK 73118-7901                         PO Box 131265
Central District of California                                                                            Roseville, MN 55113-0011
Los Angeles
Thu Mar 4 11:04:03 PST 2021
Frantz Law Group, APLC                               Levene Neale Bender Yoo & Brill LLP                  U.S. Legal Support, Inc.
2029 Century Park East                               XXXXXXXXXXXXXXXX
                                                     10250 Constellation Blvd Ste 1700                    c/o Portillo Ronk Legal Team
#400                                                 XXXXXXXXXXXXXX
                                                     Los Angeles, CA 90067-6253                           5716 Corsa Avenue
Los Angeles, CA 90067-2905                                                                                Suite 207
                                                                                                          Westlake Village, CA 91362-4059

Wells Fargo Vendor Financial Services, Inc.          Los Angeles Division                                 Erika Saldana
c/o Hemar, Rousso & Heald, LLP                       XXXXXXXXXXXX
                                                     255 East Temple Street,                              1757 Riverside Drive
15910 Ventura Blvd., 12th Floor                      XXXXXXXXXXXXX
                                                     Los Angeles, CA 90012-3332                           Glendale, CA 91201-2856
Encino, CA 91436-2802


Jill O’Callahan                                      John Abassian                                        Kimberly Archie
1437 Club View Drive                                 6403 Van Nuys Boulevard                              15210 Ventura Boulevard
Los Angeles, CA 90024-5305                           Van Nuys, CA 91401-1437                              Suite 307
                                                                                                          Sherman Oaks, CA 91403-3841


Robert M. Keese                                      US Legal Support                                     United States Trustee (LA)
22982 Rosemont Court                                 16825 Northchase DrSuite 900                         XXXXXXXXXXXXXXX
                                                                                                          915 Wilshire Blvd, Suite 1850
Murrieta, CA 92562-3075                              16825 Northchase DrSuite 900                         XXXXXXXXXXXXXX
                                                                                                          Los Angeles, CA 90017-3560
                                                     Houston, TX 77060-6004


Virginia Antonio                                     Gary A Starre                                        Jason M Rund (TR)
20413 Via Navarra                                    Starre & Cohn, APC                                   XXXXXXXX
                                                                                                          Sheridan  & Rund
Yorba Linda, CA 92886-3065                           15760 Ventura Blvd., Ste. 801                        XXXXXXXXXXXXX
                                                                                                          840  Apollo  Street, Suite 351
                                                     Encino, CA 91436-3018                                El  Segundo,
                                                                                                          XXXXXXXXXXXXX CA 90245-4762


Robert Girardi                                       Thomas Vincent Girardi
402 South Marengo Ave.                             XXXXXXXXXXXXXX
                                                    1126 Wilshire Boulevard
Suite B                                            XXXXXXXXXXXXXX
                                                    Los Angeles, CA 90017-1904
Pasadena, CA 91101-3113




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)California Attorney Lending II, Inc.              (u)Courtesy NEF                                      (u)Edelson PC




(u)KCC Class Action Services, LLC                    (u)L.A. Arena Funding, LLC                           (u)Stillwell Madison, LLC
               Case 2:20-bk-21020-BR            Doc 128 Filed 03/04/21 Entered 03/04/21 12:28:02             Desc
(d)Wells Fargo Vendor Financial Services, LLC    (d)Erika Saldana
                                                  Main Document    Page 7 of 7     (d)Jill O’Callahan
c/o Hemar, Rousso & Heald, LLP                   1757 Riverside Drive                  1437 Club View Drive
15910 Ventura Blvd., 12th Floor                  Glendale, CA 91201-2856               Los Angeles, CA 90024-5305
Encino, CA 91436-2802


(d)John Abassian                                 (u)Judy Selberg                       (d)Kimberly Archie
6403 Van Nuys Boulevard                                                                15210 Ventura Boulevard
Van Nuys, CA 91401-1437                                                                Suite 307
                                                                                       Sherman Oaks, CA 91403-3841


(d)Robert M. Keese                               (d)Virginia Antonio                   (u)William F Savino
22982 Rosemont Court                             20413 Via Navarra
Murrieta, CA 92562-3075                          Yorba Linda, CA 92886-3065



End of Label Matrix
Mailable recipients    19
Bypassed recipients    15
Total                  34
